PER CURIAM:
Claimant seeks $231.24 for damages to his 1982 BMW automobile which struck a pothole on County Route 15 in Wheeling, Ohio County, West Virginia. Route 15 is also known as Waddell’s Run. The incident occurred on February 26, 1983, at approximately 11:30 p.m. The pothole was described by the claimant as being 8-10 inches wide, 30-36 inches long, and 4-6 inches deep. Claimant testified that he did not see the pothole prior to striking it and had no knowledge of how long it had been in existence.
John Vanaman, Ohio County Road Supervisor, testified for respondent. He stated that he patrols the road at least once a week and when a bad pothole is encountered, it is filled the following day. Mr. Vanaman also stated that prior to February 26, 1983, there were no complaints of specific potholes on Waddell’s Run.
The State is neither an insurer a guarantor of the safety of motorists travelling on its highways. Adkins v. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947). In order for the respondent to be liable for the damages sustained, it must have had either actual or constructive notice of the particular pothole and a reasonable time to take corrective action. The claimant has not met this burden of proof. Accordingly, the claim must be denied.
Claim disallowed.